                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 EPSILON-NDT ENDUSTRIYEL
 KONTROL SISTEMLERI SANAYI VE                      NO. 3:18-CV-00821
 TICARET A.S.,

       Plaintiff,                                  (JUDGE CAPUTO)

               v.

 POWERRAIL DISTRIBUTION, INC.,

       Defendant.

                                        ORDER
      NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that the Motion to
Dismiss filed by Defendant PowerRail Distribution, Inc. (Doc. 17) is DENIED.


                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
